DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed August 22, 2022, with respect to the specification objections, have been fully considered and are persuasive.  The specification objections have been withdrawn. 
Applicant’s arguments, see page 6, filed August 22, 2022, with respect to the 35 U.S.C. § 112 rejections, have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 6-8, filed August 22, 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-8, and 13-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, Javasky (CA 2936342 A1), in view of Salander (US 7232018 B), are considered the most relevant prior arts of record. 
	Javasky, in view of Salander teaches An adjustable size suitcase, comprising: a main body having a top section, a middle section and a bottom section that define a hollow interior space; at least one flap that is disposed along an outside portion of the main body, said flap being configured to selectively allow access to the hollow interior space; a frame that is positioned within the hollow interior space, said frame including an upper frame assembly, a middle frame assembly and a lower frame assembly; said upper frame assembly including an upper front horizontal frame member, an upper back horizontal frame member, and a pair of upper side horizontal frame members; said lower frame assembly including a lower front horizontal frame member, a lower back horizontal frame member and a pair of lower side horizontal frame members; said middle frame assembly including a middle back horizontal frame member a pair of middle side horizontal frame members, and an open front end; wherein the at least one flap is positioned across the open front end of the middle frame assembly, and is configured to access a portion of the hollow interior space defined by both the upper frame assembly and the middle frame assembly, wherein each of the main body and the frame include functionality for transitioning between a first size, a second size and a third size; a grip and an actuator.
 	However, unlike the present invention, Javasky in view of Salander does not teach a grip supported by a plurality of central frame members, wherein the plurality of central frame members are supported by the pair of upper side horizontal frame members; an actuator positioned along the grip; a plurality of latches positioned within plurality of vertical frame members of the lower frame assembly; and a plurality of cables coupling the actuator with the plurality of latches; and wherein each of the main body and the frame include functionality for transitioning between a first size, a second size and a third size upon activation of the actuator.
	Since the prior art (e.g. Javasky in view of Salander) teaches adjustable luggage that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/             Examiner, Art Unit 3733               

/JOHN K FRISTOE JR/             Supervisory Patent Examiner, Art Unit 3733